DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATZ et al (US 2015/0193949) in view of KAL et al (US 2021/0117722).
Regarding claim 1, KATZ discloses a method for calibrating a visual-inertial tracking system (abstract) comprising: operating, at a device the visual-inertial tracking system without operating a virtual object display application (Figure 4-6; paragraph 32, 41-44; virtual object display application could correspond to any single application with storage 145 and therefore, does not provide limitation so specific applications being operated); in response to operating the visual-inertial tracking system without the virtual display application, accessing sensor data from a plurality of sensors of the device (Figure 4-6; paragraph 41-44); identifying based on the sensor data, a first calibration parameter value of the visual-inertial tracking system (Figure 4-6; paragraph 41-44); storing the first calibration parameter value (Figure 4-6; paragraph 32, 41-44); detecting an operation of the virtual object display application by detecting a tracking request from the virtual object display application to the visual-inertial tracking system (Figure 4-6; paragraph 41-44); in response to detecting the tracking request, accessing the first calibration parameter value (Figure 4-6; paragraph 41-44).  However, KATZ does not expressly disclose in response to detecting the tracking request, accessing the first calibration parameter value and determining a second calibration parameter value of the virtual-inertial tracking system from the first calibration parameter value.  KAL discloses detecting a tracking request from the virtual object display application to the visual- inertial tracking system and in response to detecting the request, accessing the first calibration parameter value and determining a second calibration parameter value of the virtual-inertial tracking system from the first calibration parameter value (paragraph 36-40; refinement of IMU measurements based on calibration measurements).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KATZ to include the teachings of KAL, since KAL states that such a modification would provide adjustments to a measured value based on refinements to an inertial unit.  Furthermore, as both inventions are analogous, such a modification would provide additional calibration means based on those taught by KAL.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein operating the visual-inertial tracking system further comprises: periodically accessing the sensor data from the plurality of sensors, wherein the visual-inertial tracking system operates independently from the virtual object display application (paragraph 34; re-calibration at periodic intervals).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses further comprising: detecting a calibration trigger event at the device, wherein operating the visual-inertial tracking system is in response to detecting the calibration trigger event (paragraph 41-44).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein the trigger event comprises at least one of a temperature change exceeding a temperature threshold, an accelerometer sensor value exceeding an accelerometer threshold value, a battery level of the device exceeding a battery threshold value, a user-activation of the device, or a detection that the device is worn by a user (paragraph 73, 74; worn by a user and activation).  
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses further comprising: calibrating the visual-inertial tracking system with the first calibration parameter value before detecting the tracking request from the virtual object display application (paragraph 28-30; calibration is independent from application).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KATZ and KAL further discloses further comprising: calibrating the visual-inertial tracking system with the second calibration parameter value after detecting the tracking request from the virtual object display application (KATZ - paragraph 41-44; KAL - paragraph 36-40; KATZ discloses calibration during a display application, KAL discloses tracking request).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein determining the second calibration parameter value further comprises: replacing a starting value comprising a default calibration value with the first calibration parameter value (paragraph 42, 52, 64); and performing a calibration of the visual-inertial tracking system starting with the starting value (paragraph 42, 52, 64; parameter adjustment used for calibration).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein storing the first calibration parameter value further comprises: storing the first calibration value in a storage device of the device or at a server (paragraph 42, 52, 64).
Regarding claim 11, KATZ discloses a computing apparatus (abstract) comprising (abstract): a processor (Figure 1; processor and memory are inherently required); and a memory (Figure 1; processor and memory are inherently required) storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising operating, at a device the visual-inertial tracking system without operating a virtual object display application (Figure 4-6; paragraph 32, 41-44; virtual object display application could correspond to any single application with storage 145 and therefore, does not provide limitation so specific applications being operated); in response to operating the visual-inertial tracking system without the virtual display application, accessing sensor data from a plurality of sensors of the device (Figure 4-6; paragraph 41-44); identifying based on the sensor data, a first calibration parameter value of the visual-inertial tracking system (Figure 4-6; paragraph 41-44); storing the first calibration parameter value (Figure 4-6; paragraph 32, 41-44); detecting an operation of the virtual object display application by detecting a tracking request from the virtual object display application to the visual-inertial tracking system (Figure 4-6; paragraph 41-44); in response to detecting the tracking request, accessing the first calibration parameter value (Figure 4-6; paragraph 41-44).  However, KATZ does not expressly disclose in response to detecting the tracking request, accessing the first calibration parameter value and determining a second calibration parameter value of the virtual-inertial tracking system from the first calibration parameter value.  KAL discloses detecting a tracking request from the virtual object display application to the visual- inertial tracking system and in response to detecting the request, accessing the first calibration parameter value and determining a second calibration parameter value of the virtual-inertial tracking system from the first calibration parameter value (paragraph 36-40; refinement of IMU measurements based on calibration measurements).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KATZ to include the teachings of KAL, since KAL states that such a modification would provide adjustments to a measured value based on refinements to an inertial unit.  Furthermore, as both inventions are analogous, such a modification would provide additional calibration means based on those taught by KAL.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein operating the visual-inertial tracking system further comprises: periodically accessing the sensor data from the plurality of sensors, wherein the visual-inertial tracking system operates independently from the virtual object display application (paragraph 34; re-calibration at periodic intervals).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses further comprising: detecting a calibration trigger event at the device, wherein operating the visual-inertial tracking system is in response to detecting the calibration trigger event (paragraph 41-44).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein the trigger event comprises at least one of a temperature change exceeding a temperature threshold, an accelerometer sensor value exceeding an accelerometer threshold value, a battery level of the device exceeding a battery threshold value, a user-activation of the device, or a detection that the device is worn by a user (paragraph 73, 74; worn by a user and activation).  
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses further comprising: calibrating the visual-inertial tracking system with the first calibration parameter value before detecting the tracking request from the virtual object display application (paragraph 28-30; calibration is independent from application).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KATZ and KAL further discloses further comprising: calibrating the visual-inertial tracking system with the second calibration parameter value after detecting the tracking request from the virtual object display application (KATZ - paragraph 41-44; KAL - paragraph 36-40; KATZ discloses calibration during a display application, KAL discloses tracking request).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KATZ further discloses wherein determining the second calibration parameter value further comprises: replacing a starting value comprising a default calibration value with the first calibration parameter value (paragraph 42, 52, 64); and performing a calibration of the visual-inertial tracking system starting with the starting value (paragraph 42, 52, 64; parameter adjustment used for calibration).
Regarding claim 20, KATZ discloses a non-transitory computer-readable storage medium (abstract), the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: operate, at a device, the visual-inertial tracking system without operating a virtual object display application (Figure 4-6; paragraph 32, 41-44; virtual object display application could correspond to any single application with storage 145 and therefore, does not provide limitation so specific applications being operated); in response to operating the visual-inertial tracking system without the virtual display application, accessing sensor data from a plurality of sensors of the device (Figure 4-6; paragraph 41-44); identifying based on the sensor data, a first calibration parameter value of the visual-inertial tracking system (Figure 4-6; paragraph 41-44); storing the first calibration parameter value (Figure 4-6; paragraph 32, 41-44); detecting an operation of the virtual object display application by detecting a tracking request from the virtual object display application to the visual-inertial tracking system (Figure 4-6; paragraph 41-44); in response to detecting the tracking request, accessing the first calibration parameter value (Figure 4-6; paragraph 41-44).  However, KATZ does not expressly disclose in response to detecting the tracking request, accessing the first calibration parameter value and determining a second calibration parameter value of the virtual-inertial tracking system from the first calibration parameter value.  KAL discloses detecting a tracking request from the virtual object display application to the visual- inertial tracking system and in response to detecting the request, accessing the first calibration parameter value and determining a second calibration parameter value of the virtual-inertial tracking system from the first calibration parameter value (paragraph 36-40; refinement of IMU measurements based on calibration measurements).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KATZ to include the teachings of KAL, since KAL states that such a modification would provide adjustments to a measured value based on refinements to an inertial unit.  Furthermore, as both inventions are analogous, such a modification would provide additional calibration means based on those taught by KAL.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATZ et al (US 2015/0193949) in view of KAL et al (US 2021/0117722) and further in view of CAJIGAS et al (US 2013/0120224).
Regarding claim 5 and 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KATZ and KAL does not expressly disclose wherein identifying the first calibration parameter value is based on a convergence between a first virtual object data point location and a second virtual object data point location, the first virtual object data point location being determined based on the sensor data that are adjusted with the first parameter value, the second virtual object data point location being determined based on the sensor data that are adjusted with a default calibration parameter value of the device.  In a similar field of endeavor, CAJIGAS discloses wherein identifying the first calibration parameter value is based on a convergence between a first virtual object data point location and a second virtual object data point location, the first virtual object data point location being determined based on the sensor data that are adjusted with the first parameter value, the second virtual object data point location being determined based on the sensor data that are adjusted with a default calibration parameter value of the device (paragraph 77, 78).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KATZ and KAL to include the teachings of CAJIGAS, since CAJIGAS states that such a modification would allow proper mapping of an object within a three dimensional space.  Furthermore as both inventions are analogous, such a modification would provide additional calibration techniques based on those taught by CAJIGAS.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATZ et al (US 2015/0193949) in view of KAL et al (US 2021/0117722) and further in view of KRESTYANNIKOV (US 2016/0014404).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KATZ and KAL further discloses activating the visual-inertial tracking system in response to detecting an operation of the virtual object display application (KAL - paragraph 36-40).  However, the combination of KATZ and KAL does not expressly disclose further comprising: turning off the visual-inertial tracking system after storing the first calibration parameter value.  In a similar field of endeavor, KRESTYANNIKOV discloses further comprising: turning off the visual-inertial tracking system after storing the first calibration parameter value. (paragraph 73, 104).  it would have been obvious to a person of ordinary skill in the art to modify the combination of KATZ and KAL to include the teachings of KRESTYANNIKOV, since restarting of a device after programming changes allows initiating of new parameters to be changed after a hard reset of a device.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KATZ and KAL further discloses activating the visual-inertial tracking system in response to detecting an operation of the virtual object display application (KAL - paragraph 36-40).  However, the combination of KATZ and KAL does not expressly disclose wherein the instructions further configure the apparatus to: turn off the visual-inertial tracking system after storing the first calibration parameter value.  In a similar field of endeavor, KRESTYANNIKOV discloses further comprising: turning off the visual-inertial tracking system after storing the first calibration parameter value. (paragraph 73, 104).  it would have been obvious to a person of ordinary skill in the art to modify the combination of KATZ and KAL to include the teachings of KRESTYANNIKOV, since restarting of a device after programming changes allows initiating of new parameters to be changed after a hard reset of a device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624